DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 5-10 are pending and under examination.
  Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  the reference character for "natural effect panel" is in the claim as both (100) and (200) and the second instance should read (100) as well.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Claim 1 recites the limitation "the top and lateral surfaces" in line 13.  There is insufficient antecedent basis for this limitation in the claim. There may be inherent support for “the top surface” but there is not for “the lateral surfaces” because these are not structurally defined in the claims. 
Claims 2-3 and 5-10 are also rejected by their dependence upon rejected claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Meersseman et al. (US Patent No. 8,499,519), hereinafter Meersseman, in view of Doubleday (US Patent No. 3,627,864), and optionally Van Vlassenrode et al. (US 2019/0292793), hereinafter Van Vlassenrode.  
Regarding claims 1, 3, 5-6, and 10, Meersseman discloses a method of forming a panel comprising with respect to the claimed invention, steps of (letter labels added by Examiner): 
(f) placing onto a pre-formed substrate (13) (wood based product as in 13:42-13:49) a “top layer” (11) (DPL laminate – claim 3) made up of a first layer (14) (decorative layer 105) made up of a resin impregnated paper carrier, and a second layer (overlay layer 106) (13:20-13:36; Fig. 4), also made up of a resin impregnated paper carrier, and also suggests explicitly, that the “top layer” can be made up of more than the above, including an “additional resin-impregnated carrier that is applied beneath the aforementioned decor layer (14)” (13:55-13:61), which would read on the “kraft paper” (104) making up the third layer of the DPL laminate to be placed onto the substrate, although it is not illustrated in Fig. 4, but the cited description above would read on the claimed steps of layering three distinct layers as required in step (f) of claim 1. 
Meersseman further discloses (g) compressing the layered configuration above under heat and pressure into a substrate, forming an irregular surface (Meersseman, Fig. 13, 18:13-18:30 using projecting portions 38, 39, 40 as further explained below in claims 2 and 8 to produce the surface) on the top and edge of the panel (as shown in Fig. 2, 5, 10, 11, and 13, the edge is also compressed forming an irregular surface, which would necessarily meet the applicable limitations of claims 3 and 10 which describe this result of the compressing step recited here. The lateral surfaces would read on the protrusions as shown in at least Figs. 2, 5, 10, 11, and 13. 
Meersseman does not explicitly disclose steps (a)-(e) of producing the pre-formed substrate making up the enwrapped composite board element (wood based product as in Meerseman, 13:42-13:49) above.
However, Doubleday discloses a method of making an article (core) suitable for use in the process of Meersseman above, as it is a “product on the basis of wood” (Meersseman, 13:42-13:49), and thus one of ordinary skill in the art would have recognized that it would have been suitable as the core/substrate above. 
Specifically, Doubleday discloses with respect to the claimed invention: (a) layering a resin impregnated paper sheet (50) as a base layer (within a frame or mold) (Doubleday, 4:29-4:46 describe preparing a sheet within a mold) (Figs. 1-2); 
(b) depositing a layer of wood particles (70) on the base layer (Doubleday, 4:47-4:51) (Fig. 3); and (c) dispersing the wood particles (70) (“wood flour” where “wood flour” is interpreted as equivalent to “saw dust” as in claim 6) (Doubleday, 2:48-2:52; 4:47-4:51) (Fig. 3) evenly within a frame (Fig. 3);
(d) layering a paper sheet (80) on the wood particles (70) (Fig. 4) (Doubleday, 4:52-4:53); and (e) compressing the wood particles (70) with the paper sheets (50, 80) as to produce an enwrapped composite board (Doubleday, 4:53-4:66) (Fig. 5) core. 
One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated these steps in Meerseman above, prior to consolidating the final product, as it is a suitable core “product on the basis of wood” and as such, would have led one of ordinary skill in the art to have had an expectation of success from using a suitable core material, as it is taught by Doubleday to act as a load bearing surface. Doubleday further teaches (3:30-3:33) that the paper thickness is what leads to a suitable application for the product and that the product can be used as a load-bearing surface with paper and wood materials as described in that reference. Accordingly, for at least the reasons outlined above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the core material is produced as in Doubleday above, and then used as the substrate (13) in Meersseman above, as to complete the process as is claimed to produce a core panel which has a 3-layer “top layer” portion attached to the top surface of the core/substrate above. 
With respect to the potential point of distinction between “kraft paper” and “paper” – Examiner’s position is that one of ordinary skill in the art would have ‘at once envisaged’ the claimed “kraft paper” from a disclosure of “paper” (as in claims 1 and 5 above) used in this context in the art (see MPEP 2131) and thus, the above teachings of resin impregnated paper from Meerseman or Doubleday above could be considered to meet the kraft paper limitation above.
However, if this is not found to be persuasive with respect to the claims, Van Vlassenrode discloses a process of producing a similar floor panel to Meersseman/Doubleday above, and discloses that “standard paper or kraft paper” (Van Vlassenrode, par. 0055, 0060) would have been substitutable for one another as a “cellulose layer” of a similar structure. Accordingly one of ordinary skill in the art would have recognized that kraft paper and paper would have been substitutable for one another, with a reasonable expectation of success as Van Vlassenrode discloses a similar process to that of Meerseman above, and uses similar materials and supports the idea that both “standard paper or kraft paper” could be used in a similar process. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the above “paper” as in Van Vlassenrode is “kraft paper” as is explained by Van Vlassenrode suitable as an alternative material in the art. 
Regarding claims 2 and 8, Meersseman/Doubleday/Van Vlassenrode discloses the subject matter of claim 1, and further discloses that the irregular surface comprises a plurality of indentations uniformly on the surface of the panel on the top and sides (Meersseman, Fig. 13 shows the top being pressed and Figs. 2, 5, 10-11 all show the side being pressed) as to produce a ‘uniform’ pattern (38, 39, 40) (Fig. 13) (Meersseman, 18:13-18:40) which is applied by a “contact surface” which would spread and apply the same pressure throughout a given contact surface area, as is claimed. 
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Meersseman (US Patent No. 8,499,519) in view of Doubleday (US Patent No. 3,627,864) and optionally Van Vlassenrode (US 2019/0292793) as applied to claim 1 above, and further in view of Story et al. (US Patent No. 4,053,339), hereinafter Story.
Regarding claim 7, Meersseman/Doubleday/Van Vlassenrode discloses the subject matter of claim 1, but discloses that the sheet (80) on top of the wood particles is also resin impregnated. 
Additionally, Story discloses a similar process of layering a paper to a wood product. Story discloses specifically a step of applying a dry paper to a “mat” of particles (wood), which is analogous to the step (d) in claim 1, as would be further limited in claim 7 (Story, ref. claim 1, 1:6-1:11, 3:22-3:54).
The difference between the disclosure of claim 1 below and claim 7 is that the paper sheet covering the wood particles is taught as resin impregnated above in claim 1 from Doubleday, and is claimed as being dry and with no resin in claim 7.
Story demonstrates that such a technique of applying a dry paper to a “mat” of particles (and resin) and compressing the combination together was known in the art for the purpose of consolidating the absorbent paper to the pat (Story, 3:22-3:54), such that it would appear that a dry paper or a resin impregnated paper could be used for the top layer of a similar core material, comparing Doubleday and Story. Additionally, with respect to the combination of Story and the above, because all references are using similar materials, one of ordinary skill in the art would have found the techniques of Story applicable to the above from Meerseman/Doubleday/Van Vlassenrode. Accordingly, one of ordinary skill in the art would have found it obvious to have modified the above to specify that the layer above the wood particles is dry paper as is taught by Story as to act as an absorbent to the particles and produce a suitable surface to the substrate/core above from specifically Doubleday in the combination above as required in the claim. 
Regarding claim 9, Meersseman/Doubleday/Van Vlassenrode discloses the subject matter of claim 1, but does not appear to explicitly disclose that the compressing step is done at 180 C as is claimed to form the top layers onto the bottom core structure. 
Doubleday does disclose using a temperature range of 270 F to 310 F (Doubleday, 4:59-4:61, ref. claim 1d) but that is below the compression temperature as in the claimed invention by a slight, but significant amount, as 310 F corresponds with around 155 C, which is below the 180 C as required in the claim. 
However, Story discloses a similar process of compressing and stamping a pattern into a surface, and does so with platens that are between 300 F (149 C) and 400 F (204 C), which overlaps with the “180 C” value as in the claim (Story, 3:39-3:54). It has been held that where the prior art discloses a range that overlaps with the claim, a prima facie case of obviousness exists. Additionally, with respect to the combination of Story and the above, because all references are using similar materials, one of ordinary skill in the art would have found the techniques of Story applicable to the above from Meerseman/Doubleday/Van Vlassenrode. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the temperature at which the material is pressed together is at a value as is recited in the claim.
Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. In the remarks, Applicant argues that the claims do not teach covering the top and lateral surfaces of the composite board, with the emphasis on the lateral surfaces portion. 
In response, Examiner first points out that upon reconsideration of this application as a whole, the terms “the top and lateral surfaces” do not have antecedent basis. However, clarification of this issue will likely overcome the prior art rejection of record as well, because the “lateral surfaces” of the composite board are viewed broadly in view of Fig. 13 of Meerseman (see p. 7 of remarks). The surface on the top has portions that are clearly “lateral” with respect to the top surface (flat), and so clarification of these elements as outlined above would likely overcome the prior art rejection of record as well as the possible interpretation would be less broad if this is distinctly pointed out in the claims. The “lateral” surfaces of the board do not have to be on the actual “sides” of the panel as currently defined in the claims since the limitation is worded as “the top and lateral surfaces” and there are surfaces in the prior art Meerseman reference that are lateral with respect to a top surface. 
As such, the prior art rejections are also maintained as outlined above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742